        Case 2:19-cv-02922-TJS Document 125 Filed 07/29/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH GRECO                        :                  CIVIL ACTION
                                    :
       v.                           :
                                    :
SUBGALLAGHER INVESTMENT TRUST, :
PATRICIA MOORE, Individually and as :
Trustee of SubGallagher Investment  :
Trust, MICHAEL A. CASEY, SCOTIA     :
INTERATIONAL OF NEVADA, INC, and :
MAX WARREN BARBER                   :                  NO. 19-2922

                                        ORDER

      NOW, this 29th day of July, 2020, upon consideration of the Motion of Scotia

International of Nevada, Inc. and Max Warren Barber to Dismiss Plaintiff’s Amended

Complaint (Document No. 30), and the plaintiff’s response, it is ORDERED that the

motion is GRANTED to the extent it raises a lack of personal jurisdiction.

      IT IS FURTHER ORDERED that pursuant to 28 U.S.C. § 1631, this action is

TRANSFERRED to the United States District Court for the District of Utah.



                                                /s/ Timothy J. Savage
                                                TIMOTHY J. SAVAGE, J.
